IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60197
                         Conference Calendar
                          __________________

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

WILLIAM DARRELL ANDERSON,

                                        Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
              for the Southern District of Mississippi
                         USDC No. 4:94-CR-4-BN
                          - - - - - - - - - -
                             June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant William Darrell Anderson has filed motions for the

appointment of counsel and for preparation of transcripts at

government expense.    The motions are DENIED and the appeal is

DISMISSED.

     After being convicted of a federal offense, Anderson was

sentenced to serve a term of imprisonment and to supervised

release.   The judgment was entered August 23, 1994.    Anderson did

not appeal from the judgment of conviction, but on December 27,

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-60197
                                -2-


1994, he filed a motion dated December 19, 1994, requesting leave

to file an out-of-time notice of appeal therefrom and his

sentencing transcripts.

     A convicted defendant has ten days after entry of the

judgment of conviction and sentence in which to file a notice of

appeal therefrom.   The time for filing the notice can be extended

30 days in the event of excusable neglect.    Fed. R. App. P. 4(b).

Because Anderson's motion for leave to file an out-of-time notice

of appeal was not filed within 40 (10 + 30) days after entry of

the judgment of conviction, the district court lacked

jurisdiction to entertain the motion.     See United States v.

Lewis, 921 F.2d 563, 564-65 (5th Cir. 1991).

     MOTIONS DENIED; APPEAL DISMISSED.